Citation Nr: 1038392	
Decision Date: 10/13/10    Archive Date: 10/22/10

DOCKET NO.  08-37 715	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUE

Entitlement to service connection for venous insufficiency of 
lower extremities with deep vein thrombosis and recurrent 
cellulitis.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Motrya Mac, Counsel


INTRODUCTION

The Veteran, who is the appellant, served on active duty from 
June 1985 to June 1989.  

This matter is before the Board of Veterans' Appeals (Board) on 
appeal of a rating decision, dated in May 2007, of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Louisville, 
Kentucky.  

In April 2010, the Veteran appeared at a hearing before the 
undersigned Veterans Law Judge.  A transcript of the hearing is 
in the record.  During the hearing, the Veteran withdrew his 
claim for nonservice-connected pension benefits and the claim is 
no longer in appellate status.  

The appeal is REMANDED to the RO via the Appeals Management 
Center in Washington, DC.  


REMAND

The Veteran asserts that his venous problems began during boot 
camp in service, when he had shin splits.  In April 2010, the 
Veteran testified that he had constant leg problems during 
service and went on sick call for swelling in his feet.  The 
service treatment records show that in May 1986 the Veteran 
complained of swelling on the bottom of his feet.  It was noted 
that the veins were irritated about the ankles, and the 
assessment was to rule out sprained ankles.  

After service VA records show that in September 2003 venous 
insufficiency was noted.  In August 2005, the records indicate 
the Veteran was hospitalized in July 2002 and August 2005 for 
lower extremity cellulitis.  In April 2006, there was right lower 
extremity deep vein thrombosis and in May 2006 a doppler study of 
the right leg showed deep vein thrombosis involving the 
superficial femoral vein.  

In April 2010, the Veteran testified he was receiving benefits 
from the Social Security Administration because of his leg 
problems.  He also indicated that since 1998, he has been treated 
by VA for recurrent cellulitis, venous insufficiency, and venous 
stasis.  These records are not currently associated with the 
claims folder.  

In light of the duty to assist, a VA examination and medical 
opinion is needed to decide the claim.  

Accordingly, the case is REMANDED for the following action:

1.  Request records of the Social Security 
Administration.  If the records do not exist 
or further efforts to obtain the records 
would be futile, notify the Veteran in 
accordance with 38 C.F.R. § 3.159(e).

2.  Obtain VA records since 1998 regarding 
treatment for cellulitis, venous 
insufficiency and venous stasis.  If the 
records do not exist or further efforts to 
obtain the records would be futile, notify 
the Veteran in accordance with 38 C.F.R. 
§ 3.159(e).
   
3.  Afford the Veteran a VA examination to 
determine: whether it is more likely than not 
(probability greater than 50 percent), at 
least as likely as not (probability of 50 
percent), less likely than not (probability 
less than 50 percent), or an opinion is not 
possible without resort to speculation that 
the Veteran's venous insufficiency of lower 
extremities with deep vein thrombosis and of 
recurrent cellulitis is related to the 
findings in service of swelling of his feet 
and vein irritation about the ankles. 




If however after a review of the record, an 
opinion on causation is not possible without 
resort to speculation, the examiner is asked 
to clarify whether actual causation cannot be 
determined because there are multiple 
potential causes, when the in-service 
findings are not more likely than any other 
to cause the Veteran's current disability and 
that an opinion on causation is beyond what 
may be reasonably concluded based on the 
evidence of record. 

The claims folder should be made available to 
the examiner.

4.  After the development has been completed, 
adjudicate the claim.  If the benefit sought 
remains denied, furnish the Veteran and his 
representative a supplemental statement of 
the case and return the case to the Board.

The Veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court 
of Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
George E. Guido Jr.
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).


